Citation Nr: 1129876	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  07-04 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hepatitis C. 

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected degenerative joint disease of the lumbosacral spine.  

3.  Entitlement to service connection for a dental disability, to include as secondary to service-connected degenerative joint disease of the lumbosacral spine.  

4.  Entitlement to an initial evaluation in excess of 40 percent for degenerative joint disease of the lumbosacral spine, to include whether a reduction from 40 percent to 20 percent disabling, effective January 6, 2010, was proper.

5.  Entitlement to total disability based upon individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Veteran represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1974. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO).  In an August 2006 rating decision, the RO declined to reopen a claim of service connection for hepatitis C and granted service connection for degenerative joint disease of the lumbosacral spine and assigned a 40 percent evaluation.  In a March 2008 rating decision, the RO, inter alia, denied service connection for hypertension, a dental disability, and TDIU.  The Veteran perfected appeals as to all of these issues.  Additionally, during the course of the appeal, in a January 2010 rating decision, the RO reduced the evaluation for degenerative joint disease of the lumbosacral spine from 40 percent to 20 percent disabling, effective January 6, 2010.

In the March 2008 rating decision, the RO also denied service connection for bilateral lower extremity radiculopathy and the Veteran also perfected appeals as to those issues.  In the aforementioned January 2010 rating decision, the RO granted service connection for bilateral lower extremity radiculopathy.  As this represents a full grant of benefits sought, this issue is no longer before the Board.  

In November 2010, the Veteran presented testimony in a Travel Board hearing before the undersigned acting Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In November 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which redefined VA's duty to assist, enhanced its duty to notify a claimant as to the information and evidence necessary to substantiate a claim, and eliminated the well-grounded-claim requirement.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2010) (regulations implementing the VCAA). This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA, or filed before the date of enactment and not yet final as of that date.  38 U.S.C.A. § 5107 note (Effective and Applicability Provisions) (West 2002).  The Act and the implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim, unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA is also required to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of this VCAA-duty- to-notify-notice, VA is required to specifically inform the claimant which portion of the information and evidence, if any, is to be provided by the claimant and which portion, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, in the context of a new and material evidence claim, the Court requires that VA, by way of a specific notice letter, (1) notify the claimant of the evidence and information necessary to reopen the claim, (i.e., describe what new and material evidence is); (2) notify the claimant of the evidence and information necessary to substantiate each element of the underlying service connection claim; and (3) notify the claimant of what specific evidence would be required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In this case, the Veteran has not been given a proper notification letter as described herein with regard to his petition to reopen a claim of entitlement to service connection for hepatitis C.  In this regard, the Board notes that in December 2005, the Board denied service connection for hepatitis C, determining that that the competent and probative medical evidence was against a finding that the Veteran had hepatitis C due to any incident or event in service.  The Veteran filed a petition to reopen his service connection claim in March 2006.  On remand, the Veteran must be issued a notification letter for his petition to reopen the claim of entitlement to service connection for hepatitis C which addresses the final decision in December 2005.

As to the issues of service connection for hypertension and a dental disability, the Veteran asserts that the claimed disabilities are secondary to service-connected degenerative joint disease of the lumbosacral spine.  He specifically contends that the pain from his spine disability has resulted in hypertension and causes him to clench his teeth leading to broken teeth.  In this regard, the Board observes that a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310 (2010).  Secondary service connection is also permitted based on aggravation.  Compensation is payable for the degree of aggravation of a non-service- connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310 (2010).

As to the claim for hypertension, the Veteran has not been afforded an examination to determine the relationship, if any, between hypertension and his service-connected spine disability and/or service.  On remand, the Veteran should be afforded an examination to make such a determination.   

Specifically as to the claim for a dental disability, the record includes a July 2007 VA examination report.  On evaluation of the Veteran, the VA examiner noted multiple missing teeth; significant anterior crowding and malocclusion; generalized moderate horizontal bone loss, more severe horizontal bone loss affecting the mandibular anterior teeth, and localized angular bone loss elsewhere; cuspid guidance in lateral excursions and incisal guidance in protrusive excursions; wear facets on cuspids and incisors; and evidence of relatively little wear on the posterior teeth.  The examiner stated that the Veteran's history of fractured teeth and bruxism seemed to be related to his anterior crowding and malocclusion, which were inherited traits, rather than military service.  He also found that chronic adult periodontitis may have played a secondary role related to the Veteran's bruxism and possibly to the tooth fractures as periodontal disease is an infection due primarily to long time poor oral hygiene and not military service.  In addressing the Veteran's claim that bruxism and fractured teeth were secondary effects of his service-connected lumbar spine disability, the examiner indicated that such connection was not justified.  The examiner concluded that it was "highly unlikely" that the Veteran's current dental problems were secondary to his service-connected spine disability.  He further noted that he could not resolve the issue with resorting to speculation.  

Additionally, the record also includes a March 2007 letter from A.J., D.D.S. noting that the Veteran "has severe bone loss and occlusal wear and several fractured teeth and restorations due to chronic bruxism.  The fractures in his teeth and bone loss due to bruxism has led to loss of several teeth."  She added that "[i]t is my understanding that the pain and stress associated with chronic back pain has increased [the Veteran's] tendency for diurnal clenching and bruxism."  Based on the current evidence of record, the Board finds that another opinion is necessary to determine the relationship of the Veteran's dental disability to his service-connected spine disability, to include any aggravation therein.  Accordingly, the Veteran should be afforded another dental examination, for which the examiner must take into consideration all the evidence/opinions of record.

With regard to the increased evaluation for degenerative joint disease of the lumbosacral spine, the Veteran testified at the November 2010 hearing that he was last seen at the VA Medical Center (VAMC) in June 2010 for his spine.  VA treatment records dated up to about February 2010 are of record.  Additionally, the Veteran indicated at his hearing that he applied for disability benefits from the Social Security Administration (SSA) but was denied benefits.  No records from the Veteran's claim for SSA benefits are in the claims folder.  Because VA is on notice that there are records that may be applicable to the Veteran's claim and because these records may be of use in deciding the claim, these records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2010). 

The provisions of 38 C.F.R. § 3.105(e) allow for the reduction in evaluation of a service-connected disability when warranted by the evidence, but only after following certain procedural guidelines have been met.  The regulations provide that the RO must issue a rating action proposing the reduction and setting forth all material facts and reasons for the reduction.  The Veteran must then be given 60 days to submit additional evidence and request a predetermination hearing.  If a hearing is not requested or the Veteran requests a predetermination hearing but fails to appear without good cause and reduction is considered to be still warranted, a rating action will be taken to effectuate the reduction.  38 C.F.R. § 3.105(e), (i)(2) (2010).  The effective date of the reduction will be the last day of the month in which a 60 day period from the date of notice to the Veteran of the final action expires.  38 C.F.R. § 3.105(e), (i)(2)(i) (2010).

In this case, there is no indication in the claims folder that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e) (2010) in reducing the Veteran's evaluation for his service-connected lumbar spine disability.  On remand, in order to ensure due process, the RO must provide the Veteran with notice as required by 38 C.F.R. § 3.105(e) (2010).  The RO should then adjudicate the claim for whether reduction from 40 percent to 20 percent for degenerative joint disease of the lumbosacral spine for the period beginning January 6, 2010, was proper.

The Veteran was last afforded an examination for his service-connected spine disability in January 2010.  However, he has argued on several occasions that the examination was not adequate.  For example, he testified at his hearing that during the examination that he was allowed to use his cane for support when bending over, and that the examiner did not use a measuring device.  Furthermore, he indicated that he examined by a nurse practitioner rather than an orthopedist.  Accordingly, the Veteran should be provided another examination to determine the current severity of his lumbar spine disability. 

Finally, the issue of entitlement to TDIU is inextricably intertwined with the claims being remanded.  In other words, if service connection is granted for either or both disabilities and the evaluation for service-connected lumbar spine changes, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (noting that where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED for the following actions:

1.  Review the claims folder and ensure that all notification and development action required by the VCAA are fully complied with and satisfied. Specifically:

(a) Notify the Veteran  of the information and evidence necessary to substantiate his petition to reopen a claim of entitlement to service connection for hepatitis C;

(b) Notify the Veteran of the information and evidence he is responsible for providing;

(c) Notify the Veteran of the information and evidence VA will attempt to obtain, e.g., that VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency and will make as many requests as are necessary to obtain relevant records from a Federal department or agency;

(d) Provide the Veteran with an explanation as to the information or evidence needed to establish disability ratings and effective dates for his claim;

(e) Notify the Veteran of the evidence and information necessary to reopen the claim;

(f) Notify the Veteran of the reasons for the December 2005 denial; and

(g) Notify the Veteran of what specific evidence would be required to substantiate the element or elements needed to grant his service connection claim as outlined by the Court in Kent, supra.

2.  Obtain all outstanding VA treatment records, to include those dated from February 2010 to present.  All efforts to obtain these records must be documented in the claims folder. 

If VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claim; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2010).

3.  Obtain any and all SSA records concerning the Veteran.  The RO must perform all follow up indicated and document negative responses.

If, after making reasonable efforts to obtain the above named records, the RO is unable to secure the same, the RO must notify the Veteran of such, and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims.  The Veteran must then be given an opportunity to respond.

4.  Provide the Veteran with notice regarding the reduction of the rating for degenerative joint disease of the lumbosacral spine in accordance with the provisions of 38 C.F.R. § 3.105 (2010).

5.  Upon completion of the above actions, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current hypertension.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Any indicated studies should be performed.

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current hypertension was caused or aggravated by the service-connected lumbar spine disability.  If the lumbar spine disability aggravated (i.e., permanently worsened) hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

The examiner should also advance an opinion regarding whether there is a 50 percent probability or greater that any current hypertension is related to service.  

The examiner should reconcile any opinion with the evidence of record. Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

6.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current dental disability.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.

Any indicated studies should be performed.  

The examiner should provide an opinion as to whether there is a 50 percent probability or greater that any current dental disability was caused by, or aggravated by service-connected lumbar spine disability.  If the lumbar spine disability aggravated (i.e., permanently worsened) the dental disability, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner should specifically address the July 2007 VA examination report and Dr. A.J.'s March 2007 letter, and reconcile any opinion with the evidence of record.  Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

7.  Schedule the Veteran for an examination by an orthopedist in order to determine the current level of severity of his service-connected degenerative joint disease of the lumbosacral spine.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be included in the examination report.	

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  Additionally, the examiner must comment on whether any assistive devices were used during the examination.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

If the examiner is unable to do the requested action above, he/she must take into consideration range of motion on repetitive testing and Deluca, and determine whether the manifestations of the Veteran's functional limitations are equivalent to unfavorable ankylosis of the entire thoracolumbar spine.  

The examiner should comment on any adverse neurological symptomatology caused by the spine disability, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."  

Furthermore, the examiner should indicate whether the Veteran's degenerative joint disease of the lumbosacral spine is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should also provide an opinion concerning the impact of the Veteran's spine disability on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.   

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

8.  Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any of the  scheduled examinations, documentation must be obtained which shows that notices scheduling the examinations were sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.  

9.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims.  If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


